Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over DUMUR et al. (WO 2019150015 A1) in view of NEW et al. (US 20070053188 A1).
     	Regarding claim 1, DUMUR discloses a system for sterilizing air in a vehicle (abstract) (figs. 1-2, V), the system comprising:
an HVAC system (abstract) (IC), comprising a duct (un-labelled trough which air travels from IC to EV, SP, FA and downstream) disposed in the vehicle (V);
at least one source (SP) of electromagnetic radiation located in the duct; and
a controller (MCT) (abstract) 
     	But DUMUR fails to disclose a controller disposed on the vehicle.
    	NEW, however, discloses a UV sterilizer system for a vehicle (abstract) with a controller (fig. 4, 70/78, 74) [0043] (fig. 7, 154, 156) [0052-0054] disposed on the vehicle [0052 Note the controller panel 154 has an operator interface 156].
 (AIA  applications) to combine/modify the invention of DUMUR, with controller disposed on the vehicle, as taught by NEW, to use as a substitution of (and/or an addition to) one known UV controller configuration for another (i.e. a controller located “on” the vehicle) to obtain predictable user interface control setting and sterilization results.

Moreover, regarding claim 2, NEW discloses that the at least one source of electromagnetic radiation comprises a light emitting diode [0036] [0052]; and is obvious for the reasons discussed supra with reference to claim 1, see previous. 
Moreover, regarding claim 3, NEW discloses that the electromagnetic radiation has a wavelength within a range of 200 nanometers to 280 nanometers [0021]; and is obvious for the reasons discussed supra with reference to claim 1, see previous.

     	Regarding claim 4, DUMUR discloses that there are 
Regarding claim 4, DUMUR  differs from the claimed invention by not showing there are “six” at least one source of electromagnetic radiation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for there are “six” at least one source of electromagnetic radiation, since it has been held that mere duplication of parts has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Moreover, regarding claim 5, NEW discloses that the at least one source of electromagnetic radiation comprises a mercury vapor light [0036]; and is obvious for the reasons discussed supra with reference to claim 1, see previous.

     	Regarding claim 6, DUMUR discloses that at least one of 
at least one of the at least one source (SP) (abstract) of electromagnetic radiation being disposed adjacent the at least one of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.